Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Applicant’s election without traverse of claims 1-15 and species of providing the organism by genetic identification using nanoscale detection process (for type A), microorganism/algae for type B, in the reply filed on 20 January 2019 is acknowledged. Claims 7 and 13 are withdrawn from further consideration as being drawn to a non-elected species, there being no allowable generic or linking claim. 
Claims 1, 3-4, 8-10 and 21-33 are under examination. 
Priority
This application is a CON of 13/941,643 (filed 10/07/2010) PAT 9828580 which is a DIV of 12/828,219 (filed 6/3/2010) PAT 8507233. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 102(a)(1) are hereby withdrawn.
	
Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-4, 8-10 and 21-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Trimbur/Ivanova in view of Christensen (Applied and Environmental Microbiology, 1992, 58(4):1244-1248), Vick (for claims 3, 24-26 and 30) and Zhang for claims 28-29 and 31-32.
Trimbur teaches method for producing a biofuel/oil (title and abstract). For Claims 1, 9-10 and 21-22: the reference teaches a method comprising: (a) providing a hydrocarbon producing organism: algae/microalgae (col. 2, line 18++, col. 25, line 3++, claim 10); (b) growing said organism by culturing (col. 2, line 66++, col. 27, line 50++); (c) releasing a hydrocarbon from the organism by lysis/lysing (col. 46, line 53++); and (d) isolating at least a portion of the released hydrocarbon (col. 3, line 6++, col. 49, line 57++);  wherein the method further comprises interacting with a nano-driving mechanism such as mechanical lysis (of step (c)) with small abrasive particles/beads/nanoparticles (col. 48, line 66++, claims 9, 21-22) because “nano-driving mechanism” and “nanoparticles” are not claimed/defined to be distinct from the teachings of cited art; and the nano-driving mechanism comprises one of an applied physical conditions (“physical conditions” is not claimed/defined to be distinct from the teaching of cell lysis by agitation of small abrasive particles/beads/nanoparticles, col. 48, line 66++, instant specification, US20180057786,[0040]) that target hydrocarbon producing organism through reaction (“reaction” is not claimed/defined to be distinct from the teaching of cell lysis by agitation) with the organism.
Ivanova teaches method for producing a biofuel/oil (page 187, title and abstract). For Claims 1, 4, 8, 10 and 22-23: the reference teaches a method comprising: (a) providing a hydrocarbon producing organism: yeast cells (page 187, abstract, line 3++); (b) growing said organism by fermentation (page 187, abstract, line 3++); (c) releasing a hydrocarbon from the organism (page 191, 6th paragraph, line 5++); and (d) isolating at least a portion of the released hydrocarbon/ethanol (page 191, 6th paragraph, line 1++, claim 4);  wherein the method further comprises interacting with a nano-driving mechanism such as growing beads/nanoparticle immobilized yeast cells (of step (b)) (page 190, 1st full paragraph++, claims 8, 22-23) because “nano-driving mechanism” and “nanoparticles” are not claimed/defined to be distinct from the teachings of cited art; and the nano-driving mechanism comprises one of an applied agent (“applied agent” is not claimed/defined to be distinct from the teaching of beads/nanoparticles, page 190, 1st full paragraph, line 3++) that targets the organism through a specific interaction (“specific interaction” is not claimed/defined to be distinct from the teaching of glutaraldehyde fixing of yeast cell wall/surface to the beads, page 190, 1st full paragraph, line 3++) with cell surface features (“surface features” is not claimed/defined to be distinct from the teaching of fixing by glutaraldehyde of cell wall/surface to beads, , page 190, 1st full paragraph, line 3++). For Claim 27 the reference teaches the nano-driving mechanism comprises biochemical agent such as yeast cells bound to a nanoparticle/beads (page 190, 1st full paragraph++).
The combination of Trimbur and Ivanova does not explicitly teach nano-scale control mechanism comprises a surface that targets the hydrocarbon producing organism through surface configured to reversibly attach to one or more surface determinants of the organism as recited in claim 1, the one or more surface determinants comprises antigen/antibody as recited in claim 33.
Christensen teaches method of capture/isolate bacteria using magnetic microbeads coated with antibodies against target cells (page 1244, left column, 2nd paragraph, line 5++) comprising immunomagnetic beads coated with capture antibodies (prepared against whole cells as antigens, page 1245, left column, 3rd paragraph++, page 1244, right column, 5th paragraph++), which is inherently reversible. The method allowed pure bacteria strains to be isolated directly from cultures without subculturing in selective media (page 1244, abstract, line 12++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to isolate bacteria/microorganism using nano-scale mechanism with reversibly surface attachment for biomass/biofuel production.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of biomass production and microorganism isolation and Christensen teaches benefits of isolate bacteria strain directly from cultures without subculturing in selective media (page 1244, abstract, line 12++) using magnetic microbeads coated with capture antibodies against target cells (page 1244, left column, 2nd paragraph, line 5++) .
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of nano-scale mechanism with reversibly surface attachmen, etc. is routine and known in the art.  

Trimbur/Ivanova does not explicitly teach exposing hydrocarbon to a solid phase transesterification medium to product the biofuel as recited in claim 3, associating the nanoparticle with one or more additional nanoparticle to which other hydrocarbon producing organism are bound as recited in claims 24-25, binding the organism to the nanoparticle during step (c) as recited in claim 26, the chemical/biochemical agent comprises a cell lysis agent as recited in claim 30. However, Trimbur teaches algae as hydrocarbon producing organism, nanoparticle/beads as lysis agent to release hydrocarbon and Ivanova teaches immobilized yeast cells as hydrocarbon producing organism.
Vick teaches method of producing biofuel comprising applying nanomaterials (page 1, [0007]) including metal-oxide as solid phase transesterification medium (page 4, [0061]++) to crude extract to recover biofuel/oil by transesterification (instant specification, [0043]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to produce biofuel using combination of different hydrocarbon producing organisms and solid phase transesterification.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of producing biofuel and Ivanova teach the benefits of nanoparticle/beads immobilized/bound/fixed organism for higher ethanol production (page 187, abstract++), therefore it is obvious for one of ordinary skill in the art to combine the teaching of Trimbur/Ivanova to use additional hydrocarbon producing organisms in view of Vick to immobilize enzyme as catalytic/lysis agent on nanoparticle for anticipated success of higher biofuel production.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of solid phase esterification and multiple hydrocarbon producing organisms, etc. is routine and known in the art.  

Trimbur/Ivanova does not explicitly teach one chemical/biochemical agent bound to a nanoparticle get delivered to the organism/hydrocarbon as recited in claims 27-29, the chemical/biochemical agent comprises a cell catalytic/enzyme agent as recited in claims 31-32. 
Zhang teaches method for producing a biofuel/biohydrogen, For Claim 27 the reference teaches the nano-driving mechanism comprises chemical agent such as any surface agent/gold bound to the nanoparticle/beads (page 18, right column, para 2.3.). For Claims 28-29 the reference teaches delivering the gold nanoparticle to the bacteria or hydrocarbon by inoculating (page 21, right column, 1st full paragraph++). For Claims 31-32 the reference teaches the gold nanoparticles as catalytic agent with enhanced enzyme/hydrogenase activity (page 17, abstract, line 8++, page 20, right column, para 3.3.++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to produce biofuel by delivering catalytic agent to organism/hydrocarbon.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of producing biofuel and Ivanova teach the benefits of nanoparticle/beads immobilized/bound/fixed organism for higher ethanol production (page 187, abstract++), therefore it is obvious for one of ordinary skill in the art to combine the teaching of Trimbur/Ivanova to use additional hydrocarbon producing organisms and catalytic/enzyme in view of Zhang to immobilize enzyme as catalytic agent on nanoparticle for anticipated success of higher biofuel production.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of nanoparticle to deliver catalytic enzyme to organism/hydrocarbon, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argued that neither Vick nor Zhang cures the deficiencies of Trimbur and Ivanova with respect to claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that newly cited reference, Christensen teaches benefits of isolate bacteria strain directly from cultures without subculturing in selective media (page 1244, abstract, line 12++) using magnetic microbeads coated with capture antibodies against target cells (page 1244, left column, 2nd paragraph, line 5++), therefore, it is obvious for one skilled in the art to isolate bacteria/microorganism using nano-scale mechanism with reversibly surface attachment with anticipated success of higher/faster biofuel/biomass production.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-7 of PN8507233. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a method for producing a biofuel comprising the same steps (substantial overlap in claimed steps) of providing a hydrocarbon producing organism/algae, growing the organism/algae, releasing hydrocarbon from the organism and isolating at least a portion of hydrocarbon by using at least one nanotechnological material within the steps, wherein the instant application also direct to multiple organisms and more than one nano-driving mechanisms, therefore the application is obvious over the patent. 

Claims 1, 8 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of PN9828580. Although the conflicting claims are not identical, they are not patentably distinct from each other because both direct to immobilized hydrocarbon producing organism including use of nano-particles, wherein the patent direct to a biorefinery and the instant application direct to method of using the biorefinery to produce biofuel, therefore the application is obvious over the patent. 

Response to Argument
Applicant requests that the rejection be held in abeyance until the claims are otherwise held to be allowable. Therefore the double patenting rejection is maintained until the identification of allowable subject matter and the filing and approval of terminal disclaimer if needed thereafter. 

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653